UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 17-1339


In re: ALPHA NATURAL RESOURCES, INCORPORATED,

               Debtor.

------------------------------

DAVID J. PIERCE TRUST U/A, dated February 23, 2011; NANCY P. GETTINGER;
MARY EVELYN AMSTUTZ; ANNE E. FRANKLIN; JOHN PAUL ORGAN; JUDITH
LYNN ORGAN; MARY EVELYN AMSTUTZ TESTAMENTARY TRUST,

               Creditors – Appellants,

        v.

ALPHA NATURAL RESOURCES, INCORPORATED,

               Debtor – Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:16-cv-00709-HEH; 3:16-cv-00710-
HEH)


Submitted: January 8, 2018                               Decided: February 20, 2018


Before THACKER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Augustus C. Epps, Jr., Clint A. Nichols, CHRISTIAN & BARTON, LLP, Richmond,
Virginia; Lori A. McMullen, CROWLEY FLECK PLLP, Sheridan, Wyoming; Peter M.
Pearl, SPILMAN, THOMAS & BATTLE, PLLC, Roanoke, Virginia, for Appellants.
Tyler P. Brown, Henry P. (Toby) Long, III, Justin F. Paget, HUNTON & WILLIAMS
LLP, Richmond, Virginia; Patrick J. Crank, CRANK LEGAL GROUP, P.C., Cheyenne,
Wyoming, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       During the underlying Chapter 11 bankruptcy case, the bankruptcy debtors moved

pursuant to 11 U.S.C. § 365 to reject an agreement entered between John and Eunice

Organ and one of the debtors’ predecessors. Successors-in-interest to the Organs

(“Appellants”) objected, arguing that the agreement conveyed to the Organs an interest in

property that is not subject to termination under § 365. In thorough, well-reasoned

opinions, the bankruptcy court held that the debtors could reject the agreement, and the

district court affirmed that decision. See In re Alpha Natural Res., Inc., 555 B.R. 520

(Bankr. E.D.Va. 2016), aff’d, 237 F. Supp.3d 369 (E.D.Va. 2017). Appellants now appeal

the final order of the district court.

       We review de novo the legal conclusions of the bankruptcy court and the district

court, and we review for clear error the factual findings of the bankruptcy court. In re

Whitley, 848 F.3d 205, 207 (4th Cir. 2017). Having carefully considered the parties’

arguments in light of these review standards, we find no error in either the lower courts’

legal conclusions or factual findings. We therefore affirm the final order of the district

court substantially for the reasons stated by the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before us and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3